Citation Nr: 9925407	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  96-23 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability rating for service-
connected degenerative joint disease of the right knee with 
bony exostosis of the right tibial plateau, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from November 1989 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, that denied entitlement to a 
compensable disability rating for service-connected 
degenerative joint disease of the right knee with bony 
exostosis of the right tibial plateau.  In July 1996, the RO 
assigned a 10 percent disability rating for this disability.

In November 1996, a hearing was held before the undersigned, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).  

The case was previously before the Board in April 1997, when 
it was remanded for examination of the veteran and medical 
records.  The requested development has been completed to the 
extent necessary.  The Board now proceeds with its review of 
the appeal.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998).  This 
regulation provides that to accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for 
such an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (hereinafter 
Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).

FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's claim has been obtained.

2.  The veteran's service-connected degenerative joint 
disease of the right knee with bony exostosis of the right 
tibial plateau is currently manifested by subjective 
complaints of pain aggravated with cold weather and walking, 
popping and swelling, a burning feeling in the anterior 
portion of the patella, and impaired mobility; and objective 
evidence of range of motion from 0 degrees of extension to 48 
degrees of flexion without pain and from 0 degrees of 
extension to 90 degrees of flexion with pain, decreased 
strength in the right leg greater than the left due to pain, 
and positive McMurray's.  


CONCLUSION OF LAW

The criteria for an increased disability rating above 10 
percent for service-connected degenerative joint disease of 
the right knee with bony exostosis of the right tibial 
plateau have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran was originally granted entitlement to service 
connection for degenerative joint disease of the right knee 
with bony exostosis of the right tibial plateau in January 
1994.  The RO assigned a noncompensable disability rating for 
this condition, effective from September 1992.  The veteran 
underwent right knee arthroscopy and debridement to rule out 
a meniscal tear in May 1994.  Findings were essentially 
negative.  More recently, he sought reevaluation of the 
disability rating assigned for his service-connected right 
knee disorder in June 1995.  

VA treatment records obtained in conjunction with the 
veteran's claim show that he was hospitalized in July 1995 
for treatment of cocaine abuse.  On admission, he complained 
of difficulty moving his right knee.  Physical examination 
revealed restricted movement of the right knee.  There were 
no complaints of knee pain during the course of the 
hospitalization.  On discharge, there were no physical 
restrictions other than the mild pain walking entailed on his 
right knee.

VA outpatient records revealed a majority of treatment for a 
nonservice-connected psychiatric disorder.  However, June 
1995 x-rays of the veteran's right knee showed mild 
degenerative changes.  In August 1995, the veteran complained 
of right knee discomfort as a result of performing physical 
chores.  During hospitalization in August 1995, there was 
decreased range of motion of the right knee.  It was 
indicated that the veteran was not able to work because of 
degenerative joint disease; however, physical restrictions 
were listed as "none."  Tenderness of the right knee was 
noted during VA hospitalization from October to November 
1995.  On discharge, activity was as tolerated as a result of 
degenerative joint disease of the right knee.  The veteran 
was unable to work because of cocaine abuse.  

A November 1995 VA orthopedic rehabilitation clinic note 
showed that the veteran complained of worsened right knee 
pain with weather changes.  There was increased pain in the 
knee, which prevented accurate examination.  Motor 
examination revealed 3+ to -4/5 strength in the right lower 
extremity.  Sensation was decreased over the knee cap.  There 
was muscle wasting of the quadriceps.  The examiner's 
assessment was right knee pain.

Also associated with the claims folder are private treatment 
records from Louisiana Therapy Services, Inc. (Louisiana War 
Veterans' Home).  On initial evaluation in January 1996, the 
veteran walked with a cane.  He complained of burning of the 
distal thigh with active knee flexion.  Active range of 
motion of the right knee was from 0 degrees of extension to 
97 degrees of flexion.  Passive range of motion of the right 
knee was from 0 degrees of extension to 104 degrees of 
flexion.  Mild edema was noted distal to the right patella.  
Strength of the right lower extremity was not fully assessed 
due to pain; however, it appeared to be 3+/5 in the 
quadriceps and hamstrings as noted through functional 
mobility.  

The veteran underwent physical therapy on a regular basis 
until February 1996.  It was noted that his motions were very 
guarded due to complaints of pain and/or paresthesia.  He 
complained of pain with minimal motion, much of which seemed 
to be disproportionate to the observed motion and given the 
history of the injury.  Possibly reflex sympathetic dystrophy 
was present.  On recertification, the veteran continued to 
complain of severe pain and burning in the right knee.  He 
had decreased range of motion and strength and required a 
cane for ambulation.  He continued to have swelling in the 
right knee area.  Active range of motion of the right knee 
was from 0 to 62 degrees.  Strength was not tested due to 
pain.  The right knee was 15 1/8 inches in circumference 
measured immediately above the proximal border of the knee 
cap, as compared to 15 inches on the right.  Both knees were 
15 inches in circumference measured around the midline of the 
knee cap.  All exercises of the right lower extremity were 
painful.  The veteran's dynamic standing balance was good.  
He was a minimal fall risk and self corrected instability.

Additional physical therapy notes showed that the veteran did 
not complain of pain until questioned in February 1996.  
Right knee flexion was to 95 degrees during upper extremity 
exercises without any apparent difficulty.  The veteran was 
thereafter discharged from physical therapy due to no 
decreased pain from treatments.  At that time, active range 
of motion of the right knee was from 0 to 90 degrees.  
Strength was not tested due to pain.  The knees measured 38 
centimeters bilaterally at the midline of the knee joint.  
The veteran walked throughout the facility with the use of a 
cane.  Dynamic standing balance was good.
             
During VA hospitalization in May 1996 (primarily for 
treatment of dysthymia and substance abuse), the veteran 
stated that he felt unable to work because of his right knee 
injury and all of his psychiatric medications.  He gave a 
history of increased right knee pain since his previous 
surgery.  He was reportedly told that he would need a knee 
replacement in 10 to 15 years.  He was receiving physical 
therapy.  The right knee was tender but not swollen or red.  
The veteran walked with a limp.  Tandem walk was impaired 
secondary to knee pain.  On discharge, it was indicated that 
the veteran was capable of sedentary work.  Physical 
restrictions included no prolonged walking or standing.

The veteran was afforded a VA general medical examination in 
June 1996.  He complained of pain in his right knee all the 
time following his previous surgery.  He took Tylenol when 
needed.  Both knees measured 14 inches in circumference.  
Both kneecaps were not moveable.  The veteran refused to bend 
or squat down on the right knee.  There was no swelling.  X-
rays of the knees were interpreted as essentially negative.  
The examiner diagnosed residual pain post surgery of the 
right knee, possible mild degenerative arthritis. 

By means of a July 1996 rating decision, the RO assigned a 10 
percent disability rating for the veteran's service-connected 
degenerative joint disease of the right knee with bony 
exostosis of the right tibial plateau, effective from August 
1994.

The veteran testified at a personal hearing before the Board 
in November 1996.  He complained of cramping, a burning 
sensation around his knee cap, constant pain and swelling, 
decreased range of motion, and impaired mobility of the right 
knee.  He was not able to walk long distances or stand for 
long periods of time.  The pain worsened with weather 
changes.  The knee also reportedly gave out on him.  He 
walked with a cane and sometimes used a brace for stability.  
He underwent physical therapy and took medication.  The 
veteran stated that he was not employed because of his knee 
disability.  He last worked as a telephone installer in 1995.    

On VA joints examination in June 1997, the veteran's main 
complaint was right knee pain that was aggravated with cold 
weather and walking.  He stated that nothing would relieved 
the pain.  He also complained of popping and swelling of the 
knee, and a burning feeling in the anterior portion of the 
patella.  He stated that he could not kneel or sit with his 
legs slightly extended.  He could stand for approximately one 
hour and walk one block with a cane.  He could ascend or 
descend a flight of stairs with difficulty and required a 
handrail.  On physical examination, the examiner noted that 
the veteran was in slight distress with ambulation, using a 
cane.  His ambulation was antalgic and slowed favoring his 
right leg.  Right knee range of motion was from 0 degrees of 
extension to 48 degrees of flexion without pain and from 0 
degrees of extension to 90 degrees of flexion with pain.  
This was not full range of motion (0 to 140 degrees).  There 
was no subluxation or lateral or medial instability.  The 
veteran had decreased strength in his right leg greater than 
his left due to the pain in his right knee.  He had a 
negative anterior and posterior Drawer and negative 
Lachman's.  McMurray's was positive on the right.  The 
examiner diagnosed degenerative joint disease of the right 
knee.  The examiner further indicated that the veteran 
appeared to have a meniscal injury of the right knee with a 
positive McMurray and that knee pain was limiting his ability 
to ambulate long distances and sit comfortably with his knees 
flexed.  June 1996 x-rays of the right knee were interpreted 
as negative.  

During VA hospitalization in March 1998, the veteran gave a 
history of right knee pain since 1994.  He felt unable to 
work because of his right knee injury and mental status.  He 
had a physical medicine and rehabilitation consultation.  The 
assessment was right knee pain.  The veteran was referred to 
kinesitherapy for range of motion and strengthening.  He 
stated that medication did not help his pain.  On discharge, 
his physical activity was not restricted.

VA treatment records dated in May 1998 revealed the presence 
of a surgical scar on the veteran's right knee.  Muscle 
strength, sensation, deep tendon reflexes, coordination, gait 
and station, position and vibratory sense were normal.  
Pertinent diagnoses included right knee post surgical, well 
healed.  The veteran was hospitalized in June 1998 for 
treatment of cocaine addiction and a psychiatric disorder.  
He complained of right knee pain.  He stated that he used a 
cane, but it was noted that he walked perfectly well without 
one.  


Legal analysis

The veteran has presented a well-grounded claim for an 
increased disability evaluation for his service-connected 
right knee disorder within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991); cf. Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) (where veteran asserted that his 
condition had worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well-
grounded claim for an increased rating).  

The veteran has been afforded VA examinations, and the 
transcript of a personal hearing and his treatment records 
have been associated with the file.  The Board is satisfied 
that all relevant facts have been properly developed.  No 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 
Vet. App. 90 (1990).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (1998).  Nevertheless, past medical records do 
not take precedence over current findings in determining 
whether to increase a disability rating, although a rating 
specialist is directed to review the recorded history of 
disability to make a more accurate evaluation.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (1998), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (1998).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

Degenerative arthritis is rated under a combined diagnostic 
code which takes into account both the x-ray evidence of 
degenerative changes of the knee as well as the resulting 
limitation of motion, if any, of the knee.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5260, 5261 (1998).  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71(a), Diagnostic 
Code 5003 (1998).  For the purposes of rating disability from 
arthritis, VA regulations consider major joints to be the 
shoulder, elbow, wrist, hip, knee, and ankle.  38 C.F.R. 
§ 4.45(f) (1998).  With any form of arthritis, painful motion 
is an important factor of disability.  The medical examiner 
should take care to note facial expression, wincing, pressure 
on manipulation, and muscle spasm to assist in identifying 
truly painful joints.  38 C.F.R. § 4.59 (1998). 

A normal range of motion for the knee by VA standards is from 
0 degrees, in which position the leg is extended straight 
out, to 140 degrees, in which position the leg is flexed 
backward.  See 38 C.F.R. § 4.71, Plate II, Flexion and 
Extension of the Knee.

In DeLuca v Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (formerly the U.S. Court 
of Veterans Appeals) (Court) held that codes that provide a 
rating solely on the basis of loss of range of motion must 
consider 38 C.F.R. §§  4.40 and 4.45 (regulations pertaining 
to functional loss and factors of joint disability 
attributable to pain).  To the extent possible, the degree of 
additional loss due to pain, weakened movement, excess 
fatigability, or incoordination should be noted.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints or muscles, or associated structures, or to 
deformity, adhesions, pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of the skin, absence of 
normal callosity or the like.  38 C.F.R. § 4.40 (1998).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (1998).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14.  Thus, a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
See Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 
38 U.S.C.A. § 1155).  This would result in pyramiding, which 
is contrary to the provisions of 38 C.F.R. § 4.14.  A 
claimant may have separate and distinct manifestations 
attributable to the same injury, however, and if so, these 
should be rated under different diagnostic codes.  See 
Fanning v. Brown, 4 Vet. App. 225 (1993).

Recently, VA's Office of the General Counsel provided 
additional guidance involving increased rating claims for 
musculoskeletal joint disabilities.  Specifically, the 
General Counsel held that where the medical evidence shows 
that a veteran has arthritis of a joint and where the 
diagnostic code applicable to his/her disability is not based 
upon limitation of motion, a separate rating for limitation 
of motion under diagnostic code 5003 may be assigned, but 
only if there is additional disability due to limitation of 
motion.  See VAOPGCPREC 23-97 (July 1, 1997).

Since there is no dislocated semilunar cartilage, removal of 
semilunar cartilage, nonunion or malunion of the tibia and 
fibula, or genu recurvatum, diagnostic codes 5258, 5259, 5262 
and 5263 are not applicable here.  The veteran has also 
demonstrated no ankylosis or recurrent subluxation or lateral 
instability of the right knee.  He has consistently shown 
some range of motion of the knee.  On VA examination in June 
1997, there was no subluxation or lateral or medial 
instability.  The veteran had a negative anterior and 
posterior Drawer and negative Lachman's.  The Board is 
cognizant of the veteran's complaints of giving way of the 
knee; however, these symptoms are not supported by objective 
findings on examination.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (holding that interest in the outcome of a 
proceeding may affect the credibility of testimony).  
Therefore, Diagnostic Codes 5656 and 5257 are also not 
applicable in this case.  

The applicable rating criteria for the knee in this case are 
as follows:

Diagnostic 5260  Leg, limitation of flexion of:

  Flexion limited to 
15°..........................................................
..............................30
  Flexion limited to 
30°..........................................................
..............................20
  Flexion limited to 
45°..........................................................
..............................10
  Flexion limited to 
60°..........................................................
................................0

Diagnostic Code 5261  Leg, limitation of extension of:

  Extension limited to 
45°..........................................................
..........................50
  Extension limited to 
30°..........................................................
..........................40
  Extension limited to 
20°..........................................................
..........................30
  Extension limited to 
15°..........................................................
..........................20
  Extension limited to 
10°..........................................................
..........................10
  Extension limited to 
5°...........................................................
.............................0

Range of motion of the right knee reflected a degree of 
impairment under the rating schedule that would not warrant a 
disability rating in excess of 10 percent if rated under the 
limitation of motion codes.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5260 and 5261 (1998).  Extension of the knee has 
consistently been to 0 degrees.  In order to warrant a 20 
disability evaluation under the range of motion codes, 
extension would have to be limited to 15 degrees, which was 
not the case.  Flexion of the knee has been to 62 degrees at 
worst and to 104 degrees at best.  In order to warrant a 20 
disability evaluation under the range of motion codes, 
flexion would have to be limited to 30 degrees, which, 
likewise, was not the case.  In fact, range of motion 
measurements of the veteran's right knee have been not even 
met the criteria for a 0 percent rating under the applicable 
diagnostic codes, that is, extension limited to 5 degrees or 
flexion limited to 60 degrees.

The Board has also considered limitations imposed by pain.  
DeLuca v Brown, 8 Vet. App. 202 (1995).  The medical evidence 
of record provides a consistent history of painful knee 
motion, but the extent of the veteran's complaints of pain has 
not been supported by clinical findings.  Recent x-rays of the 
right knee have been interpreted as negative.  Moreover, it 
has been noted that the veteran's complaints of pain seemed 
disproportionate to observed motion and given the history of 
his injury.  He did not complain of pain until mentioned by 
his therapist in February 1996, and while exercising his upper 
extremities he was able to flex the right knee to 95 degrees 
without any apparent difficulty.  In June 1998, he stated that 
he needed a cane, but it was noted that he walked perfectly 
well without one.  Regardless, any such impairment is 
contemplated by the assignment of a 10 percent disability 
rating for limitation of motion.  As noted above, range of 
motion of the veteran's right knee does not meet the criteria 
for a 0 percent disability rating under the diagnostic codes 
5260 and 5260.  It appears that the currently assigned 10 
percent disability rating is assigned to compensate the 
veteran for his complaints of pain.  Any pain affecting 
function of the knee is not shown to a degree beyond that 
contemplated by the current schedular evaluation assigned to 
this disability, as reflected by the medical findings of 
record which do not meet the criteria for a 0 percent 
schedular evaluation.  Moreover, although the Board is 
required to consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule in this case 
does not provide a separate rating for pain.  See Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1996). 

Accordingly, the Board finds that a preponderance of the 
evidence is against entitlement to a disability rating in 
excess of 10 percent for the veteran's service-connected 
degenerative joint disease of the right knee with bony 
exostosis of the right tibial plateau.  Consequently, the 
benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107(b) is 
not for application in this case as the evidence for and 
against the claim is clearly not in equipoise.  Cf. Williams 
(Willie) v. Brown, 4 Vet. App. 270, 273-74 (1993) (citing 
Gilbert, supra, 1 Vet. App. at 54, the Court found 
"significant" evidence in support of veteran's claim).  

Finally, the evidence does not reflect that the veteran's 
service-connected right knee scar is productive of pain, 
tenderness, limitation of function or ulceration.  The scar 
was described as well healed in May 1998.  A scar is not a 
compensable condition unless the veteran experiences some 
complications with the scar.  See Chelte v. Brown, 10 Vet. 
App. 268, 272 (1997).  Accordingly, there is no basis for 
assigning a separate compensable evaluation for the residual 
scar.  See Esteban  v. Brown, 6 Vet. App. 259 (1994); 
38 C.F.R. Part 4, Diagnostic Codes 7803, 7804, 7805 (1998).


ORDER

Entitlement to an increased disability rating for service-
connected degenerative joint disease of the right knee with 
bony exostosis of the right tibial plateau is denied.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

 

